Title: To Benjamin Franklin from Jean Gosuin, 11 January 1778
From: Gosuin, Jean
To: Franklin, Benjamin


Monsieur
Liege ce 11 janvier 1778
Depuis Long tems je suis tenté du plaisir de vous ecrire pour vous offrir mes services pour celui des etats unis, qui dans ces circonstances doivent avoir besoin d’armes, comme j’en suis certioré par une livrance que j’en ai fait a un de mes correspondans en hollande qui ne m’a pas cachè la distination de ces armes. Je serois meme encore dans le cas d’avoir de semblable commission, mais comme je suis accoutumé a traiter avec les principaux et que je prefere cette voÿe a toute autre, je prend la liberté de vous ecrire pour vous supplier de m’honnorer de vos ordres s’il y a occasion pour quelques parties de ma fabrique. Je puis donner causion soit pour la prompte expedition, soit pour la bonté de mes armes, et comme on est toujour bien aise de connoitre avec qui on traite, au premier mot de votre parte je me transporterai avec plaisir aupres de vous, pour vous assurer de vive voix qu’on ne peut etre avec plus de respect Monsieur Votre tres Humble et tres obeissant serviteur
J. Gosuinfabricant D’arme
Monsieur Franklin
 
Endorsed: Dossun / Maker of Arms
Notation: Jan. 11. 78.
